Citation Nr: 1451548	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  13-21 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1969, including combat service in the Republic of Vietnam, and his decorations include the Purple Heart Medal and Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated the claims file.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issues of pulmonary, thyroid, and neurological disorders have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a skin disability of the head is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDING OF FACT

The Veteran's skin disorder of the bilateral upper extremities had its onset during combat service in Vietnam.  


CONCLUSION OF LAW

The criteria for service connection for a skin disorder of the bilateral upper extremities have been met.  38 U.S.C.A. §§  1110, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. § § 3.102, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a skin disorder on the basis that it was caused by, and/or related to, his military service, to include herbicide exposure.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  
Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). 
In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2014), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Further, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 
The Veteran testified that he experiences intermittent recurrent symptoms, including skin irritation on the bilateral upper extremities that began during service and have continued since discharge from service.  The Veteran reported that he was prescribed an ointment to treat his skin disorder, following service, but he was not given a specific diagnosis.  The Board finds the Veteran competent to report the presence of a skin disorder, and there is no indication from the record that his account of skin irritation is not credible.  See Jandreau.  Thus, the first element for service connection, a current disability, is met.  The question turns to whether his current skin disorder of the bilateral upper extremities is related to service.  
The Veteran served in combat and reports having skin problems in Vietnam.  In fact, an April 1969 service treatment record documents complaints and treatment for jungle rot of the bilateral upper extremities.  As such, VA must presume the occurrence of the in-service injury.  Moreover, the Veteran reports the onset of his skin disorder during combat service in Vietnam.  Further, the Board finds that the Veteran is both competent to report that he observed a skin abnormality, such as a rash, during and since serving in combat in Vietnam and that his account of having a skin disorder since that time is credible.  Likewise, the Board finds that the Veteran's wife's testimony is competent to report on observing that he had no skin abnormalities prior to service and that her account of his skin abnormality post service that requires the use of an ointment is credible.  
The Board acknowledges that the December 2012 VA examiner opined that the Veteran did not have a current skin disorder and that his skin was healthy and intact.  The Board finds that this negative medical opinion did not give due consideration to the Veteran's competent and credible account of the onset of symptoms in service and their intermittent recurrence thereafter.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The VA examiner provided no reason for rejecting the Veteran's lay history, especially in light of his jungle rot diagnosis in service.  Therefore, the Board finds that this opinion is not probative. 
 
Moreover, lay evidence may be sufficient, standing alone, to establish a nexus between a current disability that is manifested by recurrent symptoms, which have persisted since active service.  See Davidson (holding, in pertinent part, a "valid medical opinion" is not a strict requirement for establishing in-service nexus).  The Board further finds that the Veteran's competent and credible lay evidence is sufficient to establish a nexus between his active service and current skin disorder of the bilateral upper extremities.   In light of the foregoing, the Board finds that the evidence is not sufficient to rebut the presumption that the Veteran's skin disorder of the bilateral upper extremities manifested during his combat service.  See Reeves.  In light of his in-service, combat-related trauma and the credible history of a skin disorder of the bilateral upper extremities in and since service, the Board finds that service connection for a skin disorder of the bilateral upper extremities is warranted.  38 U.S.C.A. §§ 1154(a), 5107(b); 38 C.F.R. § 3.102, 3.303(a).


ORDER

Service connection for a skin disorder of the bilateral upper extremities is granted.  


REMAND

As to the issue of service connection for a skin disorder of the head, in the December 2012 VA examination, the examiner found no skin abnormalities.  However, at his October 2014 Board hearing, the Veteran reported skin irritations on his head that began following service.  Given the in-service notations of a skin disorder of the bilateral upper extremities and a credible and competent report of continuity of skin symptoms since service, the Board finds that he should be afforded a new VA examination to address whether he incurred a chronic skin disorder of the head as a result of active service, to include as a result of his reported jungle rot of the bilateral upper extremities in April 1969 and his conceded herbicide exposure during his service in Vietnam.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Further, the Veteran testified that his skin disorder of the head "comes and goes." Where a Veteran's condition is subject to active and inactive stages, an examination should be conducted during the active stage.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  The Veteran should be scheduled for a VA examination to determine the nature, extent, onset, and etiology of all pathology pertaining identified skin disorders, for which service connection has not been established.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any and all VA and private medical treatment providers that may have records relevant to his claim that are not already of record.  After securing any necessary authorization obtain such records.  All development efforts must be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of his post-service skin disorder of the head symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After electronically associating any pertinent, outstanding records with the claims folder, the Veteran should be afforded a VA examination regarding his skin disorder of the head.  The claims file should be made available to and reviewed by the examiner.  All indicated testing should be accomplished.  If possible, the VA skin examination is conducted during an active stage of the disorder.  

The examiner should determine if the Veteran has a current diagnosis of skin disorder of the head and provide an opinion as to whether it is at least as likely as not that any currently diagnosed skin disorder of the head had its onset during or is related to service.  The examiner should specifically address the April 1969 in-service diagnosis of jungle rot on the bilateral upper extremities and his conceded herbicide exposure during his service in Vietnam.  In offering this opinion, the examiner must accept as true the competent and credible report of skin problems since service.  

4.  Then readjudicate the appeal.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 4).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


